Exhibit 10.1
SEPARATION AND GENERAL RELEASE AGREEMENT
     THIS SEPARATION AND GENERAL RELEASE AGREEMENT (“Agreement”) is voluntarily
entered into on this 17th day of January, 2011 by and between Steven E. Fivel
(“Fivel”) and Brightpoint, Inc. (“Company”).
     WHEREAS, Fivel is currently employed by the Company as its Executive Vice
President, General Counsel and Secretary pursuant to an Amended and Restated
Employment Agreement entered into between the parties, dated July 1, 1999, as
amended; and
     WHEREAS, Fivel has provided notice to the Company that he wishes to
voluntarily resign his employment, effective February 28, 2011 (“Separation
Date”), in order to accept employment with a business entity that is not in
competition with the Company; and
     WHEREAS, the Company has agreed to accept Fivel’s resignation and it
desires to engage him as an independent contractor to perform consulting
services for the Company, which engagement shall commence on March 1, 2011; and
     WHEREAS, Fivel wishes to enter into this agreement and he wishes to accept
the Company’s offer to engage him as a consultant on the terms and conditions
set forth in the attached Consulting Agreement (Exhibit A), in consideration for
the promises he makes in this Agreement; and
     WHEREAS, Brightpoint and Fivel have reached an amicable agreement regarding
Fivel’s separation from the Company’s employ and regarding his engagement as an
independent contractor to perform consulting services for the Company, and the
parties wish to enter into this Agreement in order to memorialize their
agreement and to further define the obligations that the parties have to one
another.
     NOW, THEREFORE, in consideration of One Dollar ($1.00) cash in hand paid,
the mutual understandings, covenants, and the release contained herein, and for
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereby voluntarily agree as follows:
     1. Definitions. Specific terms used in this Agreement have the following
meanings: (a) “Fivel” includes the undersigned, Steven E. Fivel, and anyone who
has or obtains any legal right or claims through him; (b) “Company” means
Brightpoint, Inc.; (c) “Released Parties” means the Company, Brightpoint North
America, L.P., all of their past and present officers, directors, employees,
trustees, agents, shareholders, related corporations and entities, affiliates,
principals, insurers, any and all employee benefit plans (and any fiduciary of
such plans) sponsored by the aforesaid entities, and each of them, and each
entity’s subsidiaries, related entities, predecessors, successors, and assigns,
and all other entities, persons, and firms; (d) “Employment Agreement” means the
Amended and Restated Employment Agreement entered into between the Company and
Fivel, dated July 1, 1999, as amended; (e) “Indemnification Agreement” means the
separate Indemnification Agreement that was previously entered into between the
Company and Fivel dated August 13, 2004, as it may have been amended prior

 



--------------------------------------------------------------------------------



 



hereto; and (f) the “Effective Date” of this Agreement is the eighth (8th)
calendar day after Fivel signs it, on the condition that he does not revoke it
as described below. Capitalized terms not ascribed definitions herein shall have
the meanings as described and set forth in the agreements referred to herein.
     2. Conclusion of Employment. The parties hereby acknowledge and agree that
Fivel has provided notice to the Company of his desire to terminate the
Employment Agreement, and accept employment with another business entity that is
not in competition with the Company, effective on the Separation Date, and the
Company has accepted such resignation. Fivel agrees to resign from all boards of
directors and other offices of all subsidiaries and affiliates of the Company
and shall sign all documents necessary to effect such resignations at such
time(s) as the Company shall request, effective from and after the Separation
Date. The parties agree that the Employment Agreement shall be deemed to be
terminated on the Separation Date. However, the parties acknowledge that they
have certain continuing obligations to each other which survive the termination
of the Employment Agreement as more fully described in this Agreement.
     3. Release of Fivel’s Claims. Fivel hereby releases the Released Parties
from all rights, actions, claims, and any and all liability to him, except as
specifically provided in Paragraph 4 (Excluded Claims) below. The claims that
Fivel is releasing are referred to herein as “Fivel’s Claims” and such claims
include all of his rights to any relief of any kind from the Released Parties,
including without limitation, all claims he has now, whether or not he now knows
about the claims, including, but not limited to the following: (a) all claims
relating to Fivel’s employment with the Company, or the termination of that
employment, including, but not limited to, any claims arising under the Fair
Labor Standards Act; Title VII of the Civil Rights Act of 1964; the Civil Rights
Act of 1866; the Age Discrimination in Employment Act (“ADEA”); the Older Worker
Benefits Protection Act (“OWBPA”); the Employee Retirement Income Security Act;
the Family and Medical Leave Act; the Americans with Disabilities Act; and/or
any other federal, state or local law, including, without limitation, the
Indiana Civil Rights Law; (b) all claims under any principle of common law or
equity, including but not limited to, claims for alleged unpaid compensation,
bonuses, or other monies; commissions; any tort; breach of contract; and any
other allegedly wrongful employment practices; (c) all rights and claims under
any employment agreement between the Company and Fivel, including, without
limitation, the Employment Agreement; and (d) all claims for any type of relief
from the Company. The parties agree that Fivel’s Claims do not include any
rights or claims that he may have under the ADEA which may arise after the
Effective Date of this Agreement.
     4. Exclusions From Release. The parties agree that, in entering into this
Agreement, Fivel is not releasing or waiving any of the following:
a. Any right or claim that Fivel may have, as specifically provided in the
Consulting Agreement, the Indemnification Agreement, or in Section XI
(Indemnification) of the Employment Agreement.
b. Any right or claim that Fivel may have to unpaid Salary (as such term is
defined in the Employment Agreement) or benefits that he will earn prior to the
Separation Date.

 



--------------------------------------------------------------------------------



 



c. Any right or claim to any Bonus (as such term is defined in the Employment
Agreement) that may be awarded to Fivel by the Company pursuant to any
applicable bonus plan. In addition, the parties acknowledge that Fivel is
eligible for an award of a Bonus relating to and arising out of his 2010
employment with the Company (“2010 Bonus”). The 2010 Bonus, if any, shall be
paid to Fivel in 2011 on a date to be determined by the Company (“2010 Payment
Date”) in accordance with the applicable bonus plan. Fivel’s employment with the
Company will end in 2011 and, therefore, he is not eligible for a Bonus after
the 2010 Payment Date.
d. Any right, benefit or claim that Fivel may have to those certain Restricted
Stock Awards and Restricted Stock Units that have been issued to him (vested and
unvested) prior to the Separation Date. Other than the aforesaid Restricted
Stock Awards and Restricted Stock Units, Fivel acknowledges and agrees that he
has no right to an award of any additional Restricted Stock Awards or Restricted
Stock Units.
e. Any right or claim that Fivel may have under the Amended and Restated
Supplemental Executive Retirement Plan dated January 18, 2006, as it may have
been amended prior hereto, and the parties hereby ratify said plan in all
respects and agree that it shall survive the Separation Date.
f. Any right or claim to vested rights that Fivel may have to benefits under any
retirement or other employee benefit plan.
In addition to the foregoing, Fivel acknowledges that this Agreement is not
intended to: (a) prevent him from filing a charge or complaint, including a
challenge to the validity of this Agreement, with the Equal Employment
Opportunity Commission; (b) prevent him from participating in any investigation
or proceeding conducted by that agency; or (c) establish a condition precedent
or other barrier to exercising these rights. While Fivel has the right to
participate in an investigation of said agency, he understands that he is
waiving his right to any monetary recovery arising from any investigation or
pursuit of claim on his behalf. Fivel acknowledges that he has the right to file
a charge alleging a violation of the ADEA with any administrative agency and/or
to challenge the validity of the waiver and release of any claim that he might
have under the ADEA without either: (a) paying any amount to the Company that
was previously paid by it to him; or (b) paying to the Company any other
monetary amounts (such as attorney’s fees and/or damages).
     5. Separation Benefits. In consideration of Fivel’s promises set forth in
this Agreement, the Company hereby agrees to the following:
a. It shall continue Fivel’s employment at his current Salary and Bonus (as such
terms are defined in the Employment Agreement) through the Separation Date; and
b. It shall enter into the Consulting Agreement (Exhibit A) with Fivel.
     The Parties acknowledge the Company is providing the Separation Benefits as
consideration for Fivel’s promises in this Agreement.

 



--------------------------------------------------------------------------------



 



     6. Additional Agreements. The parties agree to execute the attached
Reaffirmation of Separation and General Release Agreement (Exhibit B) on the
Separation Date. In addition, Fivel agrees to adhere to his continuing
obligations to the Company pursuant to Article X (Confidentiality;
Noncompetition) of the Employment Agreement, and the parties agree that all of
the restrictions on Fivel’s activities, as set forth therein, shall be
applicable and in full force and effect through the later of the later of:
(a) April 30, 2013; or (b) the end of the “Consulting Term” (as such term is
defined in the Consulting Agreement). In consideration of the Company’s
promises, as set forth in this Agreement, Fivel agrees to comply with his
obligations as set forth in this Agreement, and he agrees to give up, release,
and waive all of Fivel’s Claims against the Released Parties, and each of them,
as well as all other actions, causes of action, claims or demands that he may
have against the Released Parties, and any of them, except as specifically
provided in Paragraph 4 (Exclusions). Fivel acknowledges and agrees that the
consideration set forth above includes all amounts for damages or other amounts
owed to him of any kind, costs, and attorneys’ fees and expenses. Fivel also
agrees that he shall not bring any lawsuits against the Company relating to the
claims that he has given up, released, and waived, nor will he allow any suit to
be brought on his behalf. The consideration described above constitutes full and
fair consideration for the release of Fivel’s Claims. Fivel acknowledges that
the Company is not otherwise obligated to provide the consideration set forth
above to him. Fivel also acknowledges that he has received all other forms of
compensation and payments, of whatever kind, that may be due to him by the
Company, other than as set forth in Paragraph 4 (Exclusions). Each party agrees
to reimburse the other party for any cost, loss, or expense, including, but not
limited to, reasonable attorneys’ fees and expenses, awards or judgments,
resulting from his/its failure to perform his/its obligations under this
Agreement, plus legal interest. Fivel hereby relinquishes any and all rights to
employment with the Company after the Separation Date. In exchange for the
consideration provided to Fivel by the Company, Fivel also agrees not to make
any disparaging or negative statements about the Company. Fivel also agrees that
he shall not, directly or indirectly, take any action which has the effect of
harming the Released Parties or interfering with their relationships
(contractual or otherwise) with any entity or person, including, but not limited
to, any employee or customer of the Released Parties, or other entity with which
the Company has a business relationship.
     7. Return of Company Property. Fivel agrees that he shall return to the
Company all of its property that was in his possession or control prior to the
Separation Date. This includes, but is not limited to, any and all legal and
other records, strategic planning and all other documents, computer software and
hardware, notes, memoranda, records, and all copies thereof.
     8. Confidentiality. Fivel understands that, as a material and essential
condition of this Agreement, the fact of and terms and conditions of this
Agreement are to remain strictly confidential, and shall not be disclosed by him
to any person, other than to his spouse, his attorney, or as required by law or
lawfully-issued subpoena. Furthermore, Fivel also understands that in the course
of his employment with the Company, Fivel had access to confidential information
and trade secrets of the Company. In addition, the parties acknowledge that
certain confidential information to which Fivel had access is protected by the
attorney-client privilege and may not be disseminated unless authorized in
writing by an authorized representative of the Company in writing.

 



--------------------------------------------------------------------------------



 



     9. Violation of Agreement and Severability. Fivel agrees that if he
violates this Agreement by suing the Released Parties (or any of them) for any
of Fivel’s Claims (other than one under the ADEA or the OWBPA), or if he
violates it in any other respect, he will pay all costs and expenses of
defending the action or lawsuit incurred by the Released Parties, including but
not limited to, reasonable attorneys’ fees and expenses, costs, disbursements,
awards, and judgments. In addition, if Fivel violates this Agreement by suing
the Released Parties (or any of them) for any of Fivel’s Claims (other than one
under the ADEA or the OWBPA), the Company shall be relieved of its obligations
to him under the Consulting Agreement.
     10. Period to Consider Agreement and Period to Revoke. Fivel understands
that, as required by the ADEA and OWBPA, he has been given twenty one
(21) calendar days from the day that he received this Agreement, not counting
the day upon which he received it, to consider whether he wishes to sign this
Agreement. If Fivel signs this Agreement before the end of the twenty one (21)
calendar day period, it will be his personal and voluntary decision to do so.
Fivel also understands that if he fails to deliver this Agreement to Robert J.
Laikin at the Company within said period of time, it shall be deemed to be
withdrawn by the Company. As stated above, the parties also acknowledge and
agree that this Agreement shall not be effective or enforceable until the eighth
calendar day after Fivel signs this Agreement. As required by the ADEA and the
OWBPA, Fivel also understands that he may revoke this Agreement at any time
within seven (7) calendar days after he signs it, not counting the day upon
which he signs it. To accept the terms of this Agreement, Fivel must deliver the
Agreement, after it has been signed and dated by him, to Mr. Laikin, by hand or
by mail, and it must be received by Mr. Laikin within the twenty one (21)
calendar day period that Fivel has to consider this Agreement. To revoke his
acceptance, Fivel must deliver a written, signed statement that he revokes his
acceptance to Mr. Laikin by hand or by mail and any such notice of revocation
must be received by Mr. Laikin within seven (7) calendar days after Fivel signs
the Agreement. If Fivel chooses to deliver his acceptance or any revocation
notice by mail, it must be: (a) postmarked and received by Mr. Laikin within the
applicable period stated above; (b) properly addressed to Mr. Laikin; and
(c) sent by certified mail, return receipt requested.
     11. Parties’ Representations and Warranties. The Company hereby represents
and warrants that, to the best of its knowledge and belief, Fivel has not
breached any of his obligations under the Employment Agreement, and it is not
aware of any act or omission by Fivel which, with the giving of notice and the
lapse of time, could give rise to a breach by Fivel under the Employment
Agreement. Fivel hereby represents and warrants that he has not breached any of
his obligations under the Employment Agreement.
     12. Fivel’s Representations. Fivel has read this Agreement carefully and he
understands all of its terms. Fivel also understands that, in signing this
Agreement, he may be giving up possible future administrative and/or legal
claims. Fivel’s decision to sign this Agreement was voluntary and in agreeing to
sign this Agreement, he has not relied on any statements or explanations made by
the Company, except as specifically set forth in this Agreement. Fivel is
voluntarily releasing any and all claims against the Company.
     13. Additional Understandings. The parties understand and agree that this
Agreement is entered into and executed solely for the purpose of terminating the
parties’ employment

 



--------------------------------------------------------------------------------



 



relationship on an amicable and certain basis, and to memorialize Fivel’s
engagement as an independent contractor after his employment with the Company
ends, and this Agreement shall not be construed as an admission of liability or
wrongdoing. Additionally, Fivel acknowledges that it is up to him whether he
consults an attorney prior to signing this Agreement. As required by the ADEA
and the OWBPA, the Company has advised Fivel that he should consult with an
attorney prior to signing this Agreement, and Fivel has had an adequate
opportunity to do so. Fivel’s decision to sign this Agreement was voluntary and
made after being given said opportunity.
     14. Miscellaneous. This Agreement shall inure to the benefit of, may be
enforced by, and shall be binding on the parties and their heirs, executors,
administrators, personal representatives, assigns and successors in interest.
This Agreement may be assigned by the Company without notice to or the consent
of Fivel. However, this Agreement is personal to Fivel and may not be assigned
by him. In the event of any dispute about this Agreement, the laws of the State
of Indiana shall govern the validity, performance, enforcement, and all other
aspects of this Agreement. This Agreement may be executed in counterparts,
including facsimile, pdf, or photocopy counterparts, each of which shall be
deemed an original but all of which taken together shall constitute one and the
same Agreement. This Agreement may not be modified, altered, amended or waived
in any manner except by written instrument duly executed by the Company’s Chief
Executive Officer and by Fivel.
     IN WITNESS WHEREOF, the parties have duly executed this Agreement on the
date(s) set forth below.

                  /s/ Steven E. Fivel       Steven E. Fivel
 
    Date: January 17, 2011      

Brightpoint, Inc., on behalf of itself and the other persons and entities
released herein:        By:   /s/ Robert J. Laikin         Robert J. Laikin
Chairman of the Board and Chief Executive Officer     Date:   January 17, 2011  
 

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (“Consulting Agreement”) is voluntarily entered
into as of the 17th day of January, 2011, by and between Steven E. Fivel
(“Fivel”) and Brightpoint, Inc. (“Company”).
Preliminary Statement
     WHEREAS, Fivel is currently employed by the Company as its Executive Vice
President, General Counsel and Secretary pursuant to an Amended and Restated
Employment Agreement entered into between the parties, dated July 1, 1999, as
amended (the “Employment Agreement”); and
     WHEREAS, Fivel provided notice to the Company that he wishes to voluntarily
resign his employment, effective February 28, 2011 (the “Separation Date”), in
order to accept employment with a business entity that is not in competition
with the Company; and
     WHEREAS, on January 17, 2011, the parties entered into a Separation and
General Release Agreement (“Separation Agreement”) that provides that they will
also enter into this Consulting Agreement.
     NOW, THEREFORE, in consideration of the mutual understandings, covenants,
and for other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereby voluntarily agree as follows:
Agreement
     1. Engagement of Fivel as Consultant.
     a. On the condition that Fivel timely enters into the Reaffirmation of
Separation and General Release Agreement attached to the Separation Agreement as
Exhibit B, the Company agrees to engage Fivel as a consultant and Fivel agrees
to provide certain consulting services to the Company as described in subsection
b. below (“Consulting Services”) in exchange for the consideration set forth
herein. Fivel agrees to provide the Consulting Services during the period that
commences on March 1, 2011, and continues through April 30, 2013 (the
“Consulting Term”). In the absence of a written agreement extending the
Consulting Term signed by the Company’s Chief Executive Officer and Fivel, the
Consulting Term shall automatically terminate on April 30, 2013, unless earlier
terminated pursuant to and in accordance with Section 2 of this Consulting
Agreement.
     b. The Consulting Services shall be requested by the Company and shall be
responded to by Fivel as set forth in this subsection b. The Consulting Services
shall consist of the following: (i) such services as may be reasonably requested
by the Company’s Chief Executive Officer (or his designee), consistent with
Fivel’s experience and responsibilities as

 



--------------------------------------------------------------------------------



 



Executive Vice President, General Counsel and Secretary; (ii) the preparation of
reports reasonably requested by the Company’s Chief Executive Officer (or his
designee) regarding the status of deliverables or other matters assigned to
Fivel during the Consulting Term; (iii) assistance to the Company (and any of
its affiliates and subsidiaries) with regard to business and other matters
within Fivel’s knowledge or areas of responsibility during his employment; (iv)
assistance to the Company (and any of its affiliates and subsidiaries) with
regard to any legal or other matters currently pending or any matters that have
arisen or may arise in the future about which Fivel has knowledge or that may,
in some manner, relate to his employment with or responsibilities to the
Company; and (v) cooperation with the Company and its attorneys in connection
with any proceeding involving the Company (and any of its affiliates and
subsidiaries) before a court, administrative agency, governmental organization,
or other entity. Company agrees that it shall make any request for Consulting
Services by contacting Fivel by telephone, text, email, or any other electronic
means. The parties acknowledge and agree that certain requests for Consulting
Services may include legal services to be provided by Fivel to the Company, and
they further agree that Fivel’s responses to such requests shall be protected by
the attorney-client privilege. Fivel agrees that he will respond to each request
to perform Consulting Services within forty eight (48) hours of the Company’s
transmittal of such request, unless it is wholly impractical or impossible for
him to do so. When Fivel responds to the Company, he and the Company’s Chief
Executive Officer (or his designee) shall discuss the request and they shall
reach an agreement as to when such request will be fulfilled by Fivel. The
parties agree that each of them shall be reasonable in connection with any time
limitation placed on Fivel and that such time limitation will be determined by
them based on the nature of the services requested. Fivel agrees that he shall
provide all Consulting Services in a timely (based on the parties’ agreement),
expeditious, and professional manner, to the best of his abilities. Due to the
nature of Fivel’s executive position with the Company during his employment, he
understands that time may be of the essence in connection with certain requests
directed to him by the Company and he agrees that failure to respond within the
agreed time period may be deemed by the Company to be a breach of this
Agreement; provided, however, that prior to deeming the first such failure by
Fivel to be a breach, the Company shall provide Fivel with written notice of
such alleged breach and an opportunity for Fivel to cure such alleged breach
within twenty four (24) hours or to commence the cure of such alleged breach
that is incapable of being cured within twenty four (24) hours, and provided
further that such alleged breach shall be cured by Fivel within a commercially
reasonable period of time thereafter. The parties agree that the foregoing cure
opportunity shall be provided only one (1) time to Fivel during the Consulting
Term.
     2. Termination of Consulting Agreement. The parties agree that they may
terminate this Consulting Agreement and the Consulting Term by mutual written
agreement. In addition, either party may terminate this Agreement and the
Consulting Term upon written notice to the other party in the event such other
party breaches any term or condition of this Consulting Agreement, except as
provided in Section 1.b. In the event of the Company’s termination of this
Agreement due to Fivel’s breach, the parties acknowledge that Fivel shall
forfeit any and all rights to receive any further unvested benefits under this
Consulting Agreement, including, but not limited to, unvested Restricted Stock
Awards (“RSAs”) and Restricted Stock Units (“RSUs”) described in Section 5. The
parties agree that any such termination by the Company shall not

 



--------------------------------------------------------------------------------



 



affect Fivel’s rights to any RSAs or RSUs that have vested pursuant to Section 5
during the Consulting Term prior to the termination of the Consulting Agreement.
     3. Compensation and Expense Reimbursement. During the Consulting Term, the
Company shall pay Fivel a retainer of One Dollar ($1.00) per calendar year in
exchange for the Consulting Services. In addition, the Company shall reimburse
Fivel for any out-of-pocket expenses incurred by him in connection with the
Consulting Services, on the condition that said expenses are approved in advance
and in writing by the Company’s Chief Executive Officer.
     4. Benefits. Fivel shall not be an employee of the Company during the
Consulting Term and, therefore, during such period he shall not be eligible for
and shall not be entitled to participate in any Company insurance program or
plan, pension plan, deferred compensation plan, stock option plan, or any other
employee benefits provided by the Company to its employees except as set forth
in Section 5.
     5. Vesting of Restricted Stock Awards and Restricted Stock Units During
Consulting Term. The Company acknowledges that during Fivel’s employment with
the Company, he was granted 45,000 unvested RSAs and 88,253 unvested RSUs (as of
the Separation Date) in accordance with the terms of the Company’s 2004 Long
Term Incentive Plan, as amended (“ 2004 Plan”) and the applicable award
agreements entered into by and between Fivel and the Company. The Company agrees
that these previously-granted RSAs and RSUs shall continue to vest during the
Consulting Term, in accordance with the terms and conditions of the 2004 Plan,
and as it may be amended in the regular course of business from time to time and
the applicable award agreements entered into by and between Fivel and the
Company.
     6. Right of Control. As an independent contractor, during the Consulting
Term, Fivel shall retain and exercise full control over the order, sequence,
details, manner, and means by which he achieves the results provided for under
this Consulting Agreement; provided, that such means are not inconsistent with
or contrary to the requests provided to him by the Company.
     7. Office Space, Equipment, and Materials. During the Consulting Term,
Fivel shall provide his own office space, equipment, supplies, and materials in
connection with the Consulting Services he will provide to the Company.
     8. No Subcontracting. The services to be provided by Fivel, as described in
this Consulting Agreement, may not be subcontracted by him to any other
individual or entity, and he may not engage any subcontractor or agent to carry
out any of the Consulting Services set forth in this Consulting Agreement.
     9. No Conflicting Agreements. The parties represent and warrant that no
verbal or written agreements exist which would prevent them from entering into
this Consulting Agreement.

 



--------------------------------------------------------------------------------



 



10.   Independent Contractor During Consulting Term.

     a. Notwithstanding any other provision of this Consulting Agreement to the
contrary, the parties agree that during the Consulting Term, Fivel shall not be
deemed to be employed by the Company. During the Consulting Term, Fivel shall
serve as an independent contractor to the Company.
     b. No acts or assistance given to Fivel by the Company shall be construed
to alter the independent contractor relationship, and nothing contained in this
Consulting Agreement shall be construed to place Fivel and the Company in a
relationship of partners, joint venturers, or principal and agent.
     c. Fivel is not authorized to assume or undertake any obligation of any
kind, express or implied, on behalf of the Company; nor is he authorized on
behalf of the Company to make any promise, warranty or representation with
respect to the Company.
     11. Taxes and Compliance with Laws. All amounts payable hereunder to Fivel
during the Consulting Term for Consulting Services shall be paid without
reduction by the Company for any local, state or federal income, employment or
withholding taxes, it being the intention and agreement of the parties that
Fivel shall be responsible for the payment of all taxes (including, but not
limited to, income, self-employment, employment, and withholding taxes), fines,
penalties, and assessments imposed or related to his business activities. Fivel
shall be solely responsible for compliance with all state, local and federal
laws, orders, codes and ordinances applicable to the performance of Consulting
Services under this Consulting Agreement.

12.   Cooperation and Indemnification.

     a. In the event that the Company or Fivel, or both, are involved in a
dispute or litigation involving third parties arising from the provision of
Consulting Services under this Consulting Agreement, or arising out of or
relating to Fivel’s prior employment with the Company, the Company and Fivel
shall cooperate fully with respect to such dispute, unless their legal interests
are in conflict.
     b. Fivel agrees to fully indemnify, defend, and hold harmless the Company,
and its directors, officers, agents, employees, shareholders, insurers and
attorneys from and against any and all claims, damages and expenses, including
reasonable costs and attorneys’ fees, arising from or alleged to arise from:
(i) any breach by Fivel of any material term set forth in this Consulting
Agreement; or (ii) any grossly negligent act or omission of Fivel, including but
not limited to, all acts and omissions of Fivel in connection with Consulting
Services. Similarly, the Company agrees to fully indemnify, defend, and hold
harmless Fivel from and against any and all claims, damages and expenses,
including reasonable costs and attorneys’ fees, arising from or alleged to arise
from: (i) any breach by the Company of any material term set forth in this
Consulting Agreement; (ii) any grossly negligent act or omission of the Company,
including but not limited to, all acts and omissions of the Company in
connection with its obligations to Fivel

 



--------------------------------------------------------------------------------



 



pursuant to this Consulting Agreement; or (iii) the Consulting Services provided
by Fivel, on the condition that such services were provided in accordance with
the terms of this Consulting Agreement in good faith and in the absence of any
gross negligence or omission of Fivel.
     13. Confidentiality. In consideration of the Company’s agreement to enter
into this Consulting Agreement, Fivel agrees that the fact of and terms and
conditions of this Consulting Agreement are to remain strictly confidential, and
shall not be disclosed by him to any person other than to his attorney, or as
required by law or lawfully-issued subpoena. Furthermore, Fivel also understands
that in the course of the Consulting Term, he may be given access to
confidential information and trade secrets of the Company. Fivel agrees that he
shall not, without the Company’s prior written consent, either directly or
indirectly, disclose to any third person any confidential information or trade
secrets of or about the Company. “Confidential information”, as referred to
herein, shall have the same meaning as set forth in Section X of the Employment
Agreement. This Consulting Agreement shall supplement any obligations that Fivel
may have to the Company pursuant to applicable state and federal trade secrets
laws.
     14. Interpretation of Agreement. This Agreement shall be deemed to have
been drafted jointly by the parties, and in the event of an ambiguity in this
Agreement, the same shall not be construed against any party.
     15. Non-Waiver. The waiver by any party of compliance by any other party
with any provision of this Consulting Agreement shall not operate or be
construed as a waiver of any other provision of this Consulting Agreement
(whether or not similar), or a continuing waiver or a waiver of any subsequent
breach by a party of a provision of this Consulting Agreement. Performance by
any party of any act not required of it under the terms and conditions of this
Consulting Agreement shall not constitute a waiver of the limitations on its
obligations under this Consulting Agreement, and no performance shall prohibit
that party from asserting those limitations as to any further or future
performance of its obligations.
     16. Miscellaneous. This Agreement and the provisions hereof (in whole or in
part) shall not be assignable by the Company; provided, however, that this
Agreement shall inure to the benefit of and be binding upon any corporate or
other successor of the Company which shall acquire, directly or indirectly, by
merger, consolidation, purchase or otherwise, all or substantially all of the
assets or stock of the Company, and in such case this Consulting Agreement may
be assigned by the Company without notice to or the consent of Fivel. However,
this Consulting Agreement is personal to Fivel and may not be assigned by him.
In the event of any dispute about this Consulting Agreement, the laws of the
State of Indiana shall govern the validity, performance, enforcement, and all
other aspects of this Agreement. This Consulting Agreement may be executed in
counterparts, including facsimile, pdf, or photocopy counterparts, each of which
shall be deemed an original but all of which taken together shall constitute one
and the same Agreement. This Consulting Agreement may not be modified, altered,
amended or waived in any manner except by written instrument duly executed by
the Company’s Chief Executive Officer and by Fivel.

 



--------------------------------------------------------------------------------



 



     17. Parties’ Representations. The parties have read this Consulting
Agreement carefully and each of them understands all of its terms. Each party’s
decision to sign this Consulting Agreement was voluntary and in agreeing to sign
it neither party has relied on any statements or explanations made by the other
party, except as specifically set forth in this Consulting Agreement.
     IN WITNESS WHEREOF, the parties have duly executed this Agreement on the
date(s) set forth below.

                        Steven E. Fivel
      Date:             Brightpoint, Inc.:
      By:         Printed:  Robert J. Laikin     Title:   Chairman of the Board
and Chief Executive Officer
        Date:    

 



--------------------------------------------------------------------------------



 



         

EXHIBIT B
REAFFIRMATION OF SEPARATION AND GENERAL RELEASE AGREEMENT
Steven E. Fivel and Brightpoint, Inc., hereby reaffirm the terms of the
Separation and General Release Agreement previously entered into between them on
January 17, 2011 (“Agreement”), a copy of which is attached hereto as Exhibit A
and is incorporated by reference into this Reaffirmation of Separation and
General Release Agreement (“Reaffirmation”). The parties hereby reaffirm that
they have complied with all the terms of the Agreement and that they will
continue to do so. The parties also reaffirm and agree to all the terms of the
Agreement as delineated in Exhibit A. This Reaffirmation shall not apply to
rights or claims that Fivel may have that arise after the date the parties sign
this Reaffirmation or to other rights or claims that are specifically described
in Paragraph 4 (Exclusions) of the Agreement.
By signing this Reaffirmation, the parties state that they have read it and
understand it, and Fivel specifically states that he understands that he is
giving up possible legal and/or administrative claims. In addition, Fivel is
aware of his right to consult an attorney before signing this Reaffirmation and
that he has been advised by the Company to do so, and he understands that he has
seven (7) days after signing this Reaffirmation to revoke it. The parties have
signed this Reaffirmation knowingly and voluntarily.

                  Brightpoint, Inc.    
 
           

  By:      
 
           
Steven E. Fivel
  Printed:   Robert J. Laikin    
 
           
 
  Its:   Chairman of the Board and Chief Executive Officer    
 
             
Dated:
  Dated:      
 
           

 